DETAILED ACTION
1	This action is responsive to the amendment filed on February 01, 2022.
2	The rejection of claims 1-16 under 35 U.S. C. 103 as being unpatentable over Suddaby et al. (US’ 284 A1) is maintained for the reasons set forth in the previous Office action that mailed on 09/01/2021.
Response to Applicant’s Arguments
3	Applicant's arguments filed on 02/01/2022, have been fully considered but they are not persuasive.
	With respect to the rejection of the claims under 103 as being unpatentable over Suddaby et al. (US’ 284 A1), applicants argued that Suddaby et al. (US’ 284 A1) utilizes compositions and compounds that cannot be removed or dissolved by oil, including natural oils such as silicone, polyacrylic acid and styrene maleic anhydride. Applicants also argued that a chemist or a polymer chemist reviewing the Suddaby reference would not consider developing any of the compounds or compositions claimed in the current application. The applicants further, argued that the Suddaby reference does not teach or suggest to one or ordinary skill in the art to remove the compounds or compositions using natural oils.
	The examiner respectfully, disagrees with the above arguments because Suddaby et al. (US’ 284 A1) teaches different compositions and different treatments each treatment or composition comprises different chemical compounds and different polymers and copolymers with different physical properties based on the pH conditions and preparation methods of these treatments and compositions (see pages 1-2, paragraphs, 0012-0017). Therefore, the person of the ordinary skill in the art would expect such a coloring composition to have similar property to those claimed in the absence of unexpected results.

Furthermore, applicants have not shown on record the criticality of the claimed coloring composition over the coloring composition of the closest prior art of record.  
4	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761